Wade, C. J.
This was a case of forcible entry and detainer, tried before a justice of the peace, and appealed to the district court, and from thence appealed to this court. The respondent appears here and files a motion to dismiss the appeal, for the reason that no motion of appeal was filed with the clerk of the district court, and no copy of such notice was served upon the adverse party or his attorney. Section 370 of the Code provides that the appeal shall be made by filing with the clerk of the court in which the judgment or order appealed from is entered, a notice stating the appeal from the same or some specific part thereof, and serving a copy of the notice on the adverse party or his attorney.
The notice of appeal herein, as disclosed by the record, was an oral notice, given in open court. This notice does not, in any respect, answer the requirements of section 370, before referred to, and for this reason the case is dismissed from this court.

Appeal dismissed.